DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Wang, He and Bulat appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1 and 13, Wang discloses a method for synthesizing high-resolution photo-realistic images from semantic label maps using conditional generative adversarial networks. He discloses a method to present a residual learning framework to ease the training of networks that are substantially deeper. Bulat discloses a two-stage process which firstly trains a High-to-Low Generative Adversarial Network (GAN) to learn how to degrade and down-sample high-resolution images requiring, and then trains a Low-to-High GAN for image super-resolution using time paired low- and high-resolution images.
However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, wherein the first pooling module is configured to concatenate a first feature image generated by the first analysis module with itself to generate a first composite image, and downsample the first composite 
Claims 2-5, 7-11 and 20 are dependent upon claim 1. Claims 14-19 are dependent upon claim 13. These claims are allowable for at least the same reasons given for independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PING Y HSIEH/Primary Examiner, Art Unit 2664